                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                           Plaintiff,

             v.                                        Case No. 16-CR-21

SAMY HAMZEH,

                           Defendant.


                                        ORDER


      The government asks the court to modify Samy Hamzeh’s conditions of release

to “bar him from entering an airport or property adjacent to an airport.” (ECF No. 186 at

3.) This motion was motivated by Hamzeh expressing an intention to pursue

employment that included driving rental cars to and from General Mitchell

International Airport in Milwaukee. Although Hamzeh has since abandoned his pursuit

of this job, the government still seeks the restriction. The government argues that the

restriction is necessary because, prior to his arrest, Hamzeh expressed a desire “to travel

abroad in order to murder civilians.” (ECF No. 186 at 3.) It also expresses concern that

Hamzeh may flee. (ECF No. 186 at 3.)




      Case 2:16-cr-00021-PP-WED Filed 10/18/18 Page 1 of 2 Document 187
      A person on pretrial release must be “subject to the least restrictive further

condition, or combination of conditions, that such judicial officer determines will

reasonably assure the appearance of the person as required and the safety of any other

person and the community.” 18 U.S.C. § 3142(c)(1)(B) (emphasis added). The court finds

that the current conditions of release, which include GPS monitoring and the surrender

of his passports, sufficient to reasonably assure Hamzeh’s appearance at trial and the

safety of the community. Therefore, the imposition of the additional restrictions

requested by the government would be inconsistent with 18 U.S.C. § 3142(c)(1)(B).

Accordingly, the government’s motion (ECF No. 186) is denied.

      SO ORDERED.

      Dated at Milwaukee, Wisconsin this 18th day of October, 2018.



                                              _________________________
                                              WILLIAM E. DUFFIN
                                              U.S. Magistrate Judge




                                     2
     Case 2:16-cr-00021-PP-WED Filed 10/18/18 Page 2 of 2 Document 187
